Citation Nr: 1044340	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  04-41 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spine 
disability, currently rated 50 percent disabling.  

2.  Entitlement to an earlier effective date for service 
connection of lumbar spine disability.  

3.  Entitlement to a total evaluation based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to August 1982.  

The matter of an increased initial rating for lumbar spine 
disability comes to the Board of Veterans' Appeals (Board) from a 
September 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A Notice of Disagreement was 
filed in October 2003, a Statement of the Case was issued in 
December 2004, and a Substantive Appeal was received in December 
2004.  The earlier effective date matter comes to the Board from 
a December 2007 rating decision of a VA RO.  A Notice of 
Disagreement was filed in April 2008, a Statement of the Case was 
issued in November 2009, and a Substantive Appeal was received in 
November 2009.  The TDIU matter comes to the Board from a June 
2009 rating decision of a VA RO.  A Notice of Disagreement was 
filed in November 2009, a Statement of the Case was issued in 
February 2010, and a Substantive Appeal was received in March 
2010.  The Veteran testified at a hearing before the Board in 
October 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the October 2010 Board hearing, the Veteran testified that he 
applied for Social Security benefits.  It does not appear that 
any Social Security Administration (SSA) records have been 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 



Accordingly, the case is REMANDED for the following actions:

1.  Secure from SSA copies of their 
determination on the Veteran's claim for 
SSA disability benefits, as well as copies 
of the medical records considered in 
conjunction with that determination.  

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of entitlement to an increased initial 
rating for lumbar spine disability, 
entitlement to an earlier effective date 
for service connection of lumbar spine 
disability, and entitlement to TDIU.  The 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


